Exhibit 10.2
TriMont Real Estate Advisors, Inc.
Monarch Tower
3424 Peachtree Road NE, Suite 2200
Atlanta, Georgia 30326
VIA FACSIMILE AND OVERNIGHT COURIER
September 4, 2009
HHRH Development Transferee, LLC
c/o Morgans Hotel Group Co.
475 Tenth Avenue
New York, New York 10018
Re: Hard Rock
Attention: Marc Gordon, Chief Investment Officer

Re:  
Modification and extension of that certain $50,000,000 mortgage loan (the
“Loan”) made pursuant to that certain Loan Agreement, dated as of August 1,
2008, by and between Column Financial, Inc., a Delaware corporation (“Original
Lender”), and HRHH Development Transferee, LLC, a Delaware limited liability
company (“Borrower”), as amended by that certain First Amendment to Loan
Agreement, dated as of November 10, 2008, between Borrower and Original Lender,
and as further amended by that certain Letter Agreement, dated August 7, 2009,
from Servicer (hereinafter defined) to Borrower, collectively, the “Loan
Agreement”; All capitalized terms used and not defined herein shall have the
respective meanings set forth in the Loan Agreement.)

Dear Mr. Gordon:
TriMont Real Estate Advisors, Inc., a Georgia corporation (in its capacity as
Servicer and Asset Manager on behalf of Lender (hereinafter defined),
“Servicer”), is the Servicer and Asset Manager of the Loan on behalf of Eastern
Capital Fund I SPE (Vegas Paradise) LLC, a Delaware limited liability company,
Eastern Capital Fund I SPE (Vegas Paradise Affiliate) LLC, a Delaware limited
liability company, and NRFC UL Holdings, LLC, a Delaware limited liability
company (together with their respective successors and assigns, collectively, as
successors in interest to Original Lender, “Lender”).
Borrower has requested, and Servicer, on behalf of and at the direction of
Lender, by this letter (this “Letter Agreement”) hereby agrees to the following
modifications to the Loan:

  1.  
The Initial Maturity Date shall be extended to October 9, 2009.
    2.  
September 4, 2009 shall be deemed to be a Payment Date and a Monthly Interest
Payment shall be due and payable on such Payment Date. The entire Monthly

 

 



--------------------------------------------------------------------------------



 



     
Interest Payment due and payable on such Payment Date shall be paid with funds
from the Interest Reserve Account.
    3.  
Notwithstanding anything to the contrary contained in Section 2.2.1 or elsewhere
in the Loan Agreement, Borrower shall pay to Lender on the September 4, 2009
Payment Date (i) the interest accrued on the A Piece Percentage of the
Outstanding Principal Balance of the Loan at the Applicable A Interest Rate plus
(ii) the interest accrued on the B Piece Percentage of the Outstanding Principal
Balance of the Loan at the B Piece Current Pay Interest Rate (hereinafter
defined). The interest accrued on the B Piece Percentage of the Outstanding
Principal Balance of the Loan at the Applicable B Interest Rate in excess of the
interest paid as set forth in clause (ii) of the immediately preceding sentence
(the “Accrued Interest”) shall be due and payable on the Maturity Date.

As used herein, “B Piece Current Pay Interest Rate” shall mean a rate equal to
the lesser of (a) (i) a per annum interest rate equal to LIBOR plus 200 basis
points for a LIBOR Loan or (ii) the Prime Rate plus the B Piece Current Pay
Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a Prime Rate
Loan pursuant to the provisions of Section 2.2.3(c) or (f) of the Loan
Agreement, and (b) 250 basis points (2.50%).
As used herein, “B Piece Current Pay Prime Rate Spread” shall mean the
difference (expressed as the number of basis points) between (i) LIBOR plus 200
basis points on the date LIBOR was last applicable to the Loan and (ii) the
Prime Rate on the date that LIBOR was last applicable to the Loan; provided,
however, in no event shall such difference be a negative number.

  4.  
Notwithstanding anything to the contrary contained in Section 2.2.7 or elsewhere
in the Loan Agreement, Borrower shall not be required to purchase and deliver or
otherwise maintain an Interest Rate Cap Agreement or a Replacement Interest Rate
Cap Agreement with respect to the period from September 4, 2009 to and including
the Initial Maturity Date, as extended hereby.

This Letter Agreement shall be deemed to constitute a “Loan Document” for all
purposes under the Loan Agreement and the other Loan Documents.
This Letter Agreement may be executed in counterparts, each of which shall
constitute an original but which together shall constitute one instrument.
Executed facsimile copies of this Letter Agreement shall constitute a binding
agreement for all purposes. This Letter Agreement may be amended only by an
instrument in writing executed by each of the parties hereto.
If any provision of this Letter Agreement is determined to be unenforceable, the
remaining provisions shall remain enforceable to the extent permissible.
This Letter Agreement shall inure to the benefit of and be binding upon
Servicer, on behalf of Lender, Lender and Borrower, and their respective
successors and assigns.

 

 



--------------------------------------------------------------------------------



 



This Letter Agreement may not be modified, amended, waived, changed or
terminated orally, but only by an agreement in writing signed by the party(ies)
against whom the enforcement of the modification, amendment, waiver, change or
termination is sought.
This Letter Agreement shall be governed by the terms and provisions of
Section 10.3 of the Loan Agreement.
This Letter Agreement embodies the entire agreement and understanding between
Servicer. on behalf of Lender, Lender and Borrower with respect to the subject
matter hereof and supersedes all prior or contemporaneous oral or written
agreements and understandings relating to the subject matter hereof. In the
event of any inconsistency between the terms and provisions of this Letter
Agreement and the terms and provisions of any other agreement between or among
the parties hereto relating to the subject matter hereof (including the Loan
Documents), the terms and provisions of this Letter Agreement shall govern.

            TRIMONT REAL ESTATE ADVISORS, INC.,
a Georgia corporation, as Servicer and Asset Manager
on behalf of Lender
      By:   /s/ J. Gregory Winchester         Name:   J. Gregory Winchester     
  Title:   Managing Director     

 

 



--------------------------------------------------------------------------------



 



              Agreed and accepted this 4th day of September, 2009.    
 
            EASTERN CAPITAL FUND I SPE (VEGAS PARADISE) LLC,
a Delaware limited liability company    
 
            By:   /s/ Raymond M. Murphy              
 
  Name:   Raymond M. Murphy    
 
  Title:   General Counsel    
 
            EASTERN CAPITAL FUND I SPE (VEGAS PARADISE AFFILIATE) LLC,
a Delaware limited liability company    
 
            By:   /s/ Raymond M. Murphy              
 
  Name:   Raymond M. Murphy    
 
  Title:   General Counsel    

 

 



--------------------------------------------------------------------------------



 



Agreed and accepted this 4th day of September, 2009.

              NRFC UL HOLDINGS, LLC,
a Delaware limited liability company    
 
            By:   /s/ Daniel R. Gilbert              
 
  Name:   Daniel R. Gilbert    
 
  Title:   Executive Vice President & Chief Investment Officer    

 

 



--------------------------------------------------------------------------------



 



Agreed and accepted this 4th day of September, 2009.

              HRHH DEVELOPMENT TRANSFEREE, LLC,
a Delaware limited liability company    
 
            By:   /s/ Marc Gordon              
 
  Name:   Marc Gordon    
 
  Title:   President    

             
 
  cc:   Morgans Hotel Group Co.    
 
      475 Tenth Avenue    
 
      New York, New York 10018    
 
      Re: Hard Rock    
 
      Attention: David Smail    
 
      Facsimile No.: (212) 277-4172      
 
      DLJ Merchant Banking Partners    
 
      11 Madison Avenue    
 
      New York, New York 10010    
 
      Attention: Ryan Sprott    
 
      Facsimile No.: (212) 743-1667      
 
      Latham & Watkins LLP    
 
      885 Third Avenue    
 
      Suite 1000    
 
      New York, New York 10022    
 
      Attention: Michelle Kelban, Esq.    
 
      Facsimile No.: (212) 751-4864      
 
      Latham & Watkins LLP    
 
      355 South Grand Avenue    
 
      Los Angeles, California 90071    
 
      Attention: Tom Sadler, Esq.    
 
      Facsimile No.: (213) 891-8763    

 

 



--------------------------------------------------------------------------------



 



     
Kilpatrick Stockton LLP
  Eastern Capital Fund I SPE (Vegas Paradise) LLC
1100 Peachtree Street, Suite 2800
  Eastern Capital Fund I SPE (Vegas Paradise Affiliate) LLC
Atlanta, GA 30309-4530
  c/o Eastern Real Estate LLC
Telephone: (404) 815-6595
  120 Presidential Way, Suite 300
Telecopy: (404) 541-3490
  Woburn, Massachusetts  01801
Attention: Richard W. White
  Attention: Raymond M. Murphy,
 
                   General Counsel
 
  Facsimile: (781) 926-6426
 
   
NRFC WA HOLDINGS, LLC
  Goodwin Procter, LLP
c/o NorthStar Realty Finance Corp.
  Exchange Place
399 Park Avenue
  53 State Street
New York, New York 10022
  Boston, Massachusetts  02109
Attention: Daniel R. Gilbert
  Minta E. Kay, Esq.
Facsimile: (212) 547-2700
  Facsimile: (617) 523-1231
 
   
Wells Fargo Bank National
  NRFC UL Holdings, LLC
Association, as trustee for the
  c/o NorthStar Realty Finance Corp.
registered holders of
  399 Park Avenue, 18th Floor
N-Star REL CDO VIII Grantor Trust,
  New York, New York 10022
as successor in interest to NRFC WA
  Attention: Aaron Davis
Holdings, LLC
  Facsimile: (212) 547-2718
c/o NorthStar Realty Finance Corp.
   
399 Park Avenue
   
New York, New York 10022
   
Attention: Daniel R. Gilbert
   
Facsimile: (212) 547-2700
   
 
   
Wells Fargo Bank National
  Sidley Austin LLP
Association, as trustee for the
  787 Seventh Avenue
registered holders of
  New York, New York 10019
N-Star REL CDO VI Grantor Trust,
  Attention: Alan S. Weil, Esq.
as successor in interest to NRFC WA
  Facsimile: (212) 839-5599
Holdings, LLC
   
c/o NorthStar Realty Finance Corp.
   
399 Park Avenue
   
New York, New York 10022
   
Attention: Daniel R. Gilbert
   
Facsimile: (212) 547-2700
   

 

 